       Case 3:19-cv-14228-BRM-LHG Document 53 Filed 02/26/20 Page 1 of 2 PageID: 751




                                             State of New Jersey
PHILIP D. MURPHY                           OFFICE OF THE ATTORNEY GENERAL              GURBIR S. GREWAL
    Governor                             DEPARTMENT OF LAW AND PUBLIC SAFETY             Attorney General
                                                   DIVISION OF LAW
SHEILA Y. OLIVER                                   25 MARKET STREET                     MICHELLE MILLER
   Lt. Governor                                       PO Box 112                             Director
                                                TRENTON, NJ 08625-112

                                              February 26, 2020

        Via ECF
        Hon. Brian R. Martinotti, U.S.D.J.
        Clarkson S. Fisher Building & U.S. Courthouse
        402 East State Street, Courtroom 1
        Trenton, New Jersey 08608

                   Re:   Americans For Prosperity v. Grewal, et al.
                         Case No. 3:19-cv-14228-BRM-LHG

                         American Civil Liberties Union, et al. v. Grewal, et al.
                         Case No. 3:19-cv-17807-BRM-LHG

                         Illinois Opportunity Project v. Holden, et al.
                         Case No. 3:19-cv-17912-BRM-LHG

        Dear Judge Martinotti:

               This office represents the Defendants in the above-captioned cases, which
        have been designated as related. The parties have resolved the American Civil
        Liberties Union (ACLU) and Illinois Opportunity Project (IOP) cases in their
        entirety. The parties have agreed in those two cases to enter into consent orders that
        convert the pending preliminary injunctions into permanent injunctions against
        enforcement of the challenged statute (S150) against any “independent expenditure
        committee,” as that term is used in the statute, or its employees or agents. The parties
        agree to bear their own legal fees and costs. These permanent injunctions will not
        be limited to the plaintiffs in ACLU and IOP, but will also permanently enjoin
        enforcement of the statute against others subject to its terms, including Americans
Case 3:19-cv-14228-BRM-LHG Document 53 Filed 02/26/20 Page 2 of 2 PageID: 752



for Prosperity (AFP). Proposed Consent Orders memorializing these terms in the
ACLU and IOP cases are attached for your consideration and execution.

        The parties in the AFP case are currently discussing a resolution of that case
along similar lines to the ACLU and IOP Consent Orders, including AFP’s claim for
legal fees. We have advised Judge Goodman of the status of the AFP case. A text
order was issued yesterday by Judge Goodman in AFP requiring the parties to submit
a joint status report to Judge Goodman, including a proposed schedule for any further
proceedings, by March 6, 2020, if the parties are unable to resolve AFP in its entirety
by that date. We do not believe that the pendency of the AFP matter precludes entry
of final judgments in the ACLU and IOP matters.

      Thank you for your consideration of this request.

                                 Respectfully submitted,

                                 GURBIR S. GREWAL
                                 ATTORNEY GENERAL OF NEW JERSEY

                           By: /s/ Stuart M. Feinblatt
                               Stuart M. Feinblatt
                               Assistant Attorney General



C: All counsel of record (via ECF)
